﻿Mr. President, first of all I should like to associate myself with the previous speakers who have extended to you warm congratulations on your unanimous election to preside over this session. The United Republic of Tanzania, which you so well and capably represent in our Organization, maintains with my country more than mere good-neighbourly relations. In fact close historical ties link our two peoples, and today many of the sons of the Comoros have become worthy and loyal citizens of your country. We are particularly proud that the Tanzanian people, under the enlightened leadership of Mwalimu Julius Nyerere, is waging a daily and relentless struggle for the total emancipation and liberation of the African continent. There is no doubt that your personal qualities as a gifted diplomat and your unswerving faith in the defence of African interests and international peace will contribute a great deal to the success we all hope for at this thirty-fourth session of the General Assembly. You can be sure that my delegation will always be ready to make its modest contribution in the carrying out of your delicate and important functions.
106.	Permit me also to congratulate the outgoing President, Mr. Lievano of Colombia, on his competence and tireless devotion in carrying out his task.
107.	We also express our admiration and gratitude to our Secretary-General, Mr. Kurt Waldheim, who has been so steadfast in the service of international justice and peace.
108.	We should also like to bid welcome to Saint Lucia, the one hundred and fifty-second Member of our Organization. Like Saint Lucia, the Comoros is an island State with a limited area and resources, and these, among other factors, have given rise to an excessive dependence on the outside world and have thus seriously hindered our economic development.
109.	Permit me to take this opportunity to describe briefly the difficult, not to say tragic, situation of the developing island countries of which my own is one. Indeed, obvious and particular structural constraints connected with our isolation, our great distance from the major international markets, the extremely small size of our internal markets and also the total lack of natural resources coupled with an extraordinary shortage of qualified administrative and technical personnel, are a heavy burden for our economy to bear. This is a day-to-day reality, something which calls for specific measures to be taken not only by the international community, particularly the relevant bodies of the United Nations, but also by the developed countries, to help us to overcome as best we can the various economic fluctuations and the effects of inflation by which the developing island countries are particularly cruelly affected.
110.	The Comorian islands are situated in a part of the Indian Ocean where floods and cyclones every year threaten to destroy crops, thus making even worse an economic situation that is already extremely precarious. So far the Comorian economy has been almost totally based on agriculture and we never have enough resources to diversify production. Perfume essences and vanilla still constitute the bulk of our exports, and the prices of these products, unfortunately, are subject to enormous fluctuations on the international market from one year to another. This is something which, as a consequence, serves to accentuate our state of dependence on the outside world and to reduce constantly the purchasing power of our people. The disaster which recently befell the West Indies reminds us again, if there were any need of this, how vulnerable are the economies of island countries.
111.	We can only be gratified, therefore, at the increased measure of concern and the particular attention which our Organization, through its competent bodies, particularly UNCTAD, has been increasingly devoting to the specific situation of island countries such as ours, to enable us to develop and effectively to fight the disasters which constantly threaten our economy.
112.	The Government of the Federal and Islamic Re-public of the Comoros is consequently fully aware both of the limits and of the real possibilities of a small island country like our own and we are all the more able to understand the need to pursue a policy of intensive co-operation, open to our region and to the world at large, if we are to overcome our isolation and underdevelopment. It is for this reason that we have chosen to pursue a policy of active co-operation with all countries, based on national sovereignty and equality among States, expressing in this way our sincere wish to establish and consolidate links of solidarity, interdependence and mutual interest.
113.	Today, we have welcomed to our midst the one hundred and fifty-second Member of our Organization. More than 100 sovereign States have thus joined the original signatories of the San Francisco Charter, and have committed themselves unanimously to working towards the establishment of international peace, and the bringing about of a more humane and a more just world. All types of regimes are represented in this Assembly. Representatives of all political tendencies and all political and socio-economic systems are sitting side by side. It is our view that this diversity, instead of dividing us and pitting us against each other, can, on the contrary, constitute a factor for narrowing the differences between men and nations, and thus enrich our exchanges on the basis of our respective experience. It is only in this way that our Organization can fully play its role as an organ serving international peace and co-operation.
114.	Speaking of international peace and cooperation, if we simply look at the items listed on the agenda of this session, we will see that unfortunately we have not yet made any decisive progress towards the attainment of the objectives or the fulfilment of the aspirations of our Organization. We really must show a little more realism if we are to dare to express any justified optimism or even to attenuate to some extent the feeling of profound malaise which affects the whole world. Indeed, the problem of war and peace is still extremely acute. Economic turbulence, the proliferation of hotbeds of tension as well as futile dialogues on questions which are none the less fundamental, are all evidence of the troubled and divided world in which we live. At the same time, poverty, hunger and disease are gaining ground while inflation is constantly growing, paralysing the efforts of the third-world countries and thus posing a threat to our economies.
115.	It is now more necessary than ever, if we really want to bring about peace in the world, for our Organization to acquire the means of putting an end to this situation in order to promote and increase co-operation between the industrialized world and the developing countries. Our peoples expect and call for the establishment and implementation of this new, more just and equitable international economic order, which will bring them a higher measure of prosperity and freedom. There can be no doubt that such an objective, if it is to be achieved, calls for a greater measure of cohesion among us, the development of horizontal and vertical co-operation and, above all, the genuine will on the part of the affluent countries to make concessions so that the North-South dialogue does not become, as it did at the Manila session of UNCTAD, a mere series of failures.
116.	My delegation, for its part, will support any attempt at overcoming the present crisis and is gratified at the initiatives taken by the United Nations, which organized in Buenos Aires last year  and also in Vienna this year  conferences to discuss ways of promoting co-operation among the developing countries and of placing technology at the service of development. Similarly, my country welcomes the felicitous initiative of the recent convening of a conference on agrarian reform in Rome. 
117.	These important meetings were an opportunity for our countries to pool their experiences and to take thought together as to the most appropriate measures to be adopted.
118.	We must now put an end to, or at least limit, the proliferation and spread of weapons of mass destruction, since the arms industry is something which swallows up colossal sums of money—money which could otherwise be used for the development of international economic co-operation.
119.	The coastal States of the Indian Ocean are profoundly concerned by the proliferation of military strategic bases in the area. This is a serious threat to the sovereignty of the States of that region, as well as to international peace and security.
120.	My Government therefore will support any initiative to make the Indian Ocean a zone of peace, in accordance with General Assembly resolution 2832 (XXVI). We strongly favour the convening of a regional conference on the demilitarization of that zone. There can be no true peace or real economic development until claims of hegemony are eliminated from the world.
121.	One cannot on the one hand proclaim and welcome detente and the benefits of peaceful coexistence and co-operation while at the same time pursuing a policy involving the proliferation of destructive weapons, the establishment of military bases, the strengthening of strategic bases and the manipulation of armed conflicts—in fact, running the whole gamut of methods of economic domination.
122.	True and lasting peace can be brought about only by establishing a climate of mutual confidence and increased international solidarity.
123.	In this regard we believe that the agreements reached as a result of the second round of SALT are a step forward towards international peace.
124.	I wish now to turn to some of the fundamental questions which rightly are of concern to the international community and require urgent solutions.
125.	We are convinced that these solutions can easily be found by peaceful means, no matter what the causes of conflict and tension are, provided that every Member of our Organization affirms by its actions our unanimous commitment to bring about peace in the world.
126.	In southern Africa, because we were unwilling to enforce and apply the decisions of our Assembly and to have them complied with by the racists of southern Africa, our brothers have no other choice but to have recourse to armed struggle to bring down the tyranny of the racists in Pretoria and Salisbury. The odious system of apartheid continues to flourish in defiance of our Organization.
127.	In Zimbabwe the combined action of the liberation movements, the OAU and our own Organization, finally won out over the racist minority Smith regime. In the face of victories by the Patriotic Front, the authentic representative of the people of Zimbabwe, the rebels had recourse to a monumental farce in the hope that we would believe that they were finally ready to give up their many advantages in favour of those whom so far they have despised and treated as sub-humans.
128.	Let us hope that those who wanted to come to terms with Smith will understand that they have allowed themselves to be taken in by illusory promises.
129.	We for our part would like to believe that the Powers involved in seeking a solution to this problem will do so henceforth on the basis of equity and equality and in the desire to establish a new and just constitution on the basis of the principle of "one man one vote" which will ensure that the black majority effectively exercises power. We express the hope that the London conference will bring about positive results.
130.	On the subject of Namibia, not only does the regime in Pretoria occupy the Territory illegally but, what is worse South Africa uses it to launch murderous attacks against the front-line countries, causing casualties among the civilian population.
131.	These daily crimes speak for themselves and should suffice to dispel once and for all the least possible doubt as to the truly belligerent intentions of the Pretoria racists.
132.	More than ever before, we must take the necessary measures to put an end to this barbarous regime and redouble our support for SWAPO, the legitimate representative of the Namibian people.
133.	On the subject of the Middle East, my Government agrees with the consensus which emerged in Monrovia at the sixteenth ordinary session of the Assembly of Heads of State and Government of the OAU.
134.	However, we wish to repeat our unreserved support for the Palestinian cause and its legitimate representative, the PLO. We also wish to reiterate our conviction that the question of Palestine is the very core of the problem of the Middle East and that any solution with which the PLO is not associated will not be valid. Peace in this region, if it is to be just and lasting, must be global and must, above all, take account of the legitimate aspirations of the Palestinian people: namely, the restoration of the national and inalienable rights of the Palestinian people; the right of the Palestinians to return to homes; their right to self-determination and to establish an independent State in the land of Palestine; the return of all the territories occupied since 1967; and finally the restitution to Jerusalem of its mission as a Holy City under Arab-Moslem sovereignty.
135.	With regard to Western Sahara, my Government is following developments with the closest attention. The Comoros maintains fraternal relations with all the parties to this conflict. The peoples in this part of the world have human and cultural ties which they should make use of in order to lay the foundations for economic and social development in their common interests. My country will support any initiative which could bring about peace and detente in that region.
136.	The situation in Cyprus is another source of concern to my delegation. We hope that by means of negotiations the two Cypriot communities will find common ground and arrive at a solution which will respect the territorial integrity, the independence and the non- alignment of Cyprus and which will make possible the peaceful coexistence and the socio-economic development of that country.
137.	Another danger that threatens peace is the explosive situation in South-East Asia. There is a food crisis, an influx of refugees, and as a consequence tens of thousands of innocent people have undergone the greatest possible suffering. Our Organization must take the necessary humanitarian measures and make the maximum effort to restore peace in this area.
138.	I now turn to a problem which is of the greatest concern to my delegation, and indeed to the whole of Africa. I refer to the subject of the Comorian island of Mayotte. This is an item on our agenda, and when the time comes my delegation will describe the situation and will do its best to assist in the search for a satisfactory solution to the problem.
139.	We have asked for the consideration of this item because the sovereignty and territorial integrity of a Member State are at stake. For the Government of the Comoros there can be no doubt that, as long as the island of Mayotte falls outside its effective control, efforts at economic development in the country will be doomed to failure. The Comoros is a small and, above all, an island country, which can make progress only with the commitment of all its citizens to the work of national reconstruction.
140.	The search for a solution to the question of Mayotte remains a matter of constant and fundamental concern to the Comorian authorities. Therefore, the particular attention which this Assembly is according to the settlement of this question is a source of general satisfaction and encouragement for us.
141.	Throughout the colonial period, the Comoros constituted a single political and economic entity. This is why the decolonization of that country cannot be brought about by dismembering it. Furthermore, it is a cherished principle of our Organization that peoples shall reach independence within frontiers inherited from the colonial period.
142.	I do not want to begin a debate on this question, but I wish to recall that the General Assembly in resolution 32/7 called on the Governments of France and the Comoros to solve this problem by negotiation.
143.	We, the Comoros, for our part are ready, and we have always been ready, to negotiate with France to put an end to this controversy and to lift the dark cloud hanging over the relations between our two countries. Therefore, it is with the aim of creating a climate favourable to these negotiations and of showing the open-mindedness of the Government of Comoros that we have so far been engaged in a number of specific actions.
144.	We have, for example, agreed to resume relations with France, which had been broken off over the last few years. We hope that this act will be properly appreciated and that the French side will recognize the efforts of the Comorian Government to create an appropriate atmosphere conducive to dialogue.
145.	It was in the same desire to prepare the ground for negotiations that the Head of State of the Comoros requested a meeting with his French counterpart to talk about the situation in Mayotte. On that occasion, the two parties agreed to re-examine the question and to look for a satisfactory solution.
146.	Pending the return of Mayotte to the Comoros, my Government has also decided to provide a new, federal-type constitution for our State which will provide a large measure of administrative autonomy for each island, while respecting the unity of the Republic.
147.	That important measure is aimed not only at establishing a decentralized administration, better adapted to the island nature of my country, but also, and above all, at fulfilling the wishes of the inhabitants of Mayotte truly to have the management of their political and economic affairs in their own hands.
148.	The Constitution of the Federal and Islamic Re-public of the Comoros, adopted by the Comorian people in October 1978, ensures for the inhabitants of Mayotte, once that island is integrated into the Republic of the Comoros, the enjoyment of the same rights and guarantees as the three other islands of Anjouan, Grande-Comore and Moheli.
149.	By these measures, the Comorian Government has demonstrated its active wish, within the limits of its resources and means, to contribute to progress on this question and to provide further momentum to it in order to hasten the advent of a satisfactory solution. All avenues have certainly not been explored and we thus welcome any initiative which would really help us to break the present deadlock.
150.	We have kept the OAU and the United Nations, as well as all other international bodies, constantly informed of the development of the situation in the Comoros as well as of the measures adopted by the Government to hasten the achievement of a solution to the Mayotte question.
151.	We shall continue to do this in all objectivity, and in a desire to exclude any spirit of contention, so that France and we ourselves can, as soon as is humanly possible, enter into the decisive phase of the negotiations. 
152.	The affair of Mayotte is a question of decolonization, an area which undoubtedly constitutes one of the most glorious chapters of the history of our Organization. That at least encourages us to think that, as such, it will rapidly find a satisfactory solution, in keeping with the interests of the people of the Comoros.
153.	Finally, I should like to conclude my statement by expressing the sincere hope that this session will mark a decisive turning-point in terms of concrete action and practical understandings, and that it will be an important contribution to bringing about peace in the world.
